IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-30,410-04


                      EX PARTE DON ANTHONY BONNER, Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
         CAUSE NO. C-432-010160-1269186-A IN THE 432ND DISTRICT COURT
                           FROM TARRANT COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of unlawful

possession of a firearm by a felon and sentenced to forty-two years’ imprisonment. The Second

Court of Appeals affirmed his conviction. Bonner v. State, No. 02-12-00534-CR (Tex. App. – Fort

Worth, December 27, 2013).

        Applicant contends that he was denied the opportunity to petition this Court for discretionary

review, because communications between appellate counsel and Applicant regarding the filing of
                                                                                                         2

a petition on Applicant’s behalf were delayed until too late to timely file the petition for discretionary

review.

          Appellate counsel filed this application on Applicant’s behalf. Appellate counsel states that

although he timely notified Applicant of the disposition of his appeal and apparently offered to file

a PDR on Applicant’s behalf, the response letter from Applicant confirming that he wanted appellate

counsel to file the PDR was not received by appellate counsel until after the filing deadline. The trial

court has entered findings of fact and conclusions of law recommending that relief be granted. See

Ex parte Riley, 193 S.W.3d 900 (Tex. Crim. App. 2006).

          We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the Second Court of Appeals in Cause No. 02-12-00534-

CR that affirmed his conviction in Cause No. 1269186D from the 432nd District Court of Tarrant

County. Applicant shall file his petition for discretionary review with this Court within 30 days of

the date on which this Court’s mandate issues.



Delivered: May 14, 2014
Do not publish